Citation Nr: 0917816	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  95-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder to include organic brain syndrome with personality 
disorder and depressive syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
May 1971.  He subsequently served with the Texas National 
Guard from November 1977 to May 1980 and July 1982 to January 
1984, which included a period of active duty for training 
from June 3, 1978 to June 17, 1978 and March 16, 1979 to 
April 25, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for organic brain syndrome.  During 
the course of the appeal, the Veteran's disability has been 
re-characterized as a neuropsychiatric disorder, to include 
organic brain syndrome with personality disorder and 
depressive syndrome.  The Veteran testified at local RO 
hearings in January 1995, April 1996, and November 2006.  He 
also testified before the undersigned Acting Veterans Law 
Judge at a Board hearing at the RO in May 1997.

The Board previously denied the Veteran's service connection 
claim on February 23, 2000.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the veteran- 
appellant and the Secretary of Veterans Affairs, vacated the 
Board's February 23, 2000, decision, and remanded the case to 
the Board for further proceedings, to include compliance with 
the Veterans Claims Assistance Act of 2000.

The Board issued another decision denying the Veteran's claim 
on March 7, 2002. The Veteran again appealed the Board's 
decision to the Court, which, upon a joint motion by the 
veteran-appellant and the Secretary of Veterans Affairs, 
vacated the Board's March 7, 2002, decision, and remanded the 
case to the Board for further proceedings.

The Board remanded this case on April 20, 2005 in compliance 
with the remand instructions from the Court.  The Board also 
remanded this case again in March 2007 and November 2007 for 
compliance with the Veteran Claims Assistance Act (VCAA).  
The development requested in the Board remands has been 
accomplished and this case is now ready for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran's neuropsychiatric disorder is shown by clear 
and unmistakable evidence to have pre-existed his periods of 
service in the National Guard; but clear and unmistakable 
evidence also shows that this pre-existing disability was not 
aggravated by the Veteran's service in the National Guard.

2.  The record shows that the Veteran had a personality 
disorder since childhood, which is not a disease for 
compensation purposes; and the evidence shows that this 
personality disorder was not aggravated by any event in 
active duty service.


CONCLUSION OF LAW

The criteria for service connection for a neuropsychiatric 
disorder to include organic brain syndrome with personality 
disorder and depressive syndrome are not met. 38 U.S.C.A. §§ 
1110, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In April 2007 and December 2007, the RO provided the Veteran 
with notice addressing what is needed to substantiate a 
service connection claim for a neuropsychiatric disorder 
including the criteria for assigning disability ratings and 
effective dates.  While this notice was not provided prior to 
the initial adjudication in May 1994, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in an October 2008 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown due to this 
untimely notification.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  Thus, VA's duty to notify has been satisfied.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are post-
service VA treatment records.  The RO contacted the Texas 
Army National Guard for any available service treatment 
records, as instructed by the April 2005 Board remand.  The 
National Guard indicated in a September 2005 report of 
contact that due to the dates of when the Veteran's contract 
expired they did not maintain such service treatment records 
and all records were sent to the National Personnel Records 
Center (NPRC) or given to the Veteran.  The RO already had 
obtained all available records from the NPRC and the Veteran; 
thus, development in this regard is deemed complete.  Medical 
opinions and examinations, which include medical diagnoses 
and relevant opinions regarding the etiology of the Veteran's 
current neuropsychiatric disability also are on file. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal. See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The Veteran contends that he has an organic brain syndrome 
disability that was aggravated during his service in the 
Texas Army National Guard.  Specifically, he testified in 
three hearings before hearing officers at the RO in January 
1995, April 1996, and November 2006, as well as a May 1997 
hearing before the Board that his organic brain syndrome was 
due to a 1976 automobile accident during his time outside of 
service that was subsequently aggravated by his service in 
the National Guard between 1977 and 1984.  He also mentioned 
that he was treated psychiatrically during his first period 
of service from 1968 to 1971.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  see VAOGCPREC 3- 2003 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that upon his entry into his 
first period of service in April 1968, psychiatric and 
neurologic clinical evaluation of the Veteran produced normal 
findings.  An October 5, 1969 service treatment record notes 
that an incident occurred in which the Veteran had been 
drinking and was found naked in a building near the air 
strip.  He claimed to have been hit over the head and stated 
that he recalled the blow.  Following examination, the 
treating physician reported no evidence of blow to the head.  
On June 23, 1970, the Veteran was treated for complaints of 
pain in the ears, which he reported had occurred before 
service, following a motorcycle wreck.  The separation 
examination report in March 1971 shows that the Veteran 
indicated that he had then or before depression or excessive 
worry, loss of memory, and nervous trouble.  Examination of 
those complaints resulted in negative findings, and the 
psychiatric and neurologic clinical evaluation of the Veteran 
produced normal findings.

The Veteran is presumed sound at entry into the first period 
of service, as the entrance examination report is normal.  
38 C.F.R. § 3.304(b).  While the Veteran reported that he had 
pain in the ears from a motorcycle injury before service, 
there is no clear and unmistakable evidence of a pre-existing 
neuropsychiatric disability prior to his first period of 
service.  He apparently suffered a head injury in service 
though no clinical evaluation supported this.  He also 
complained of depression, excessive worry, loss of memory, 
and nervous trouble, even though he had normal psychiatric 
and neurological evaluations.

Five years after his discharge from his first period of 
service, private hospital reports and treatment records show 
that the Veteran was hospitalized for the period from May 
1976 to October 1976 for "massive injuries" that he 
sustained following a single car collision.  It was noted 
that these injuries included a severe head injury, a hematoma 
in the left temporal lobe region with a left to right middle 
shift.  The Veteran was seen by a neurosurgeon and 
psychiatrist.  At discharge, the Veteran had reportedly made 
a remarkable recovery mentally and appeared to be alert.  He 
had a good memory for recent events, but still had clouded 
memory for the events surrounding the accident and his early 
postoperative phase in Intensive Care.

At entrance into the Veteran's period of service in the 
National Guard in November 1977, psychiatric and neurologic 
clinical evaluation of the Veteran produced normal findings.  
The Veteran indicated that he had not had then, nor had he 
ever had depression or excessive worry, loss of memory, or 
nervous trouble of any sort.  The May 1976 automobile 
accident was noted, but only as to injuries sustained other 
than the head injury.

Upon the Veteran's entry into his second period of service in 
the National Guard in July 1982, psychiatric and neurologic 
clinical evaluation of the Veteran produced normal findings.  
In that report, the Veteran indicated that he had not had 
then, nor had he ever had depression or excessive worry, loss 
of memory, or nervous trouble of any sort.  Once again the 
1976 automobile accident was noted, but only as to the other 
injuries sustained.

Entrance examination reports for the Veteran's periods of 
service in the National Guard do not indicate any existence 
of a pre-existing neuropsychiatric disorder; thus, the 
Veteran is presumed sound at entry into service.  See 
38 C.F.R. § 3.304(b).  This presumption can be rebutted, 
however, by clear and unmistakable evidence that a pre-
existing neuropsychiatric disorder pre-existed service.  Id.

A Physician Certification dated September 1991 shows a 
diagnosis of organic brain injury and severe depression.  The 
certifying physician indicated this to have started in May 
1976.  

In April 1993, the Veteran was seen for psychiatric 
evaluation by a private physician.  In the report of that 
evaluation, it was noted that the Veteran was self-referred 
for evaluation and treatment of depressive mood in the 
context of a history of severe closed-head injury in 1976.  
In the report of history of present illness, it was noted 
that "the veteran underwent a four-and-a-half-month recovery 
from a motor vehicle accident in 1976 that left him 
semicomatose for the duration of that period of time."  The 
report noted further by history, that upon awakening, the 
Veteran continued to have some difficulty for a period of 
time regarding ambulation, and continued to suffer notable 
difficulties with concentration and memory that eventually 
left him unable to hold a job.  It was further noted that the 
Veteran began experiencing depressive difficulties in the few 
months prior, and these appeared in the context of 
psychosocial stressors including the worsening dementia.  The 
evaluation report noted that "even after his injury in 1976, 
[the Veteran] participated in the National Guard for a period 
of four years."  Following examination, the assessment on 
Axis I was organic mood disorder, depressed type; rule out 
organic mood disorder, mixed type; rule out history of 
alcohol abuse; rule out dysthymic disorder.  The assessment 
on Axis III was status-post closed-head injury in 1976 
involving the left temporal lobe with resultant right lower 
extremity difficulties and cognitive dysfunction including 
memory and concentration problems.  

Even though the Veteran is presumed sound at entry into his 
periods of service in the National Guard, post-service 
medical evidence establishes clear and unmistakable evidence 
that the Veteran's head injury suffered in 1976 prior to his 
National Guard service resulted in an organic brain injury 
with severe depression and cognitive dysfunction.  Therefore, 
there is clear and unmistakable evidence of a pre-existing 
neuropsychiatric disability.  The next inquiry is whether 
there is clear and unmistakable evidence that this pre-
existing neuropsychiatric disability was not aggravated 
during his service in the National Guard.  See VAOGCPREC 3- 
2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).  

As noted above, there is no evidence of any psychiatric or 
neurologic treatment during his service in the National 
Guard.  A September 1991 physician indicated that the Veteran 
had been unable to work and study since his injury in 1976, 
and that his condition had gotten progressively worse since 
May 1988 (after discharge from service).

A letter from the Veteran's treating physician dated in 
December 1994 notes that the Veteran was under his care for a 
depressive syndrome, and that he had sustained brain injuries 
in a motor vehicle accident in 1976, limiting his memory and 
general cognitive ability, and predisposing him to a 
depressive illness.  The physician then noted a review of the 
Veteran's history of service in the National Guard beginning 
in 1977 and stated that this period appeared to have 
exacerbated his depressive symptoms and worsened the course 
of his illness.  He concluded by stating that the Veteran's 
"condition was certainly exacerbated by his experience in 
the National Guard."  

The Veteran's private treatment records for the period from 
April 1993 to July 1997 have been associated with the claims 
file.  They document the treatment of the Veteran for a mood 
disorder due to a closed head injury.  They also refer to 
"conflicts with the military" and "legal issues re 
disability," in terms of the review of psychosocial 
stressors.

A January 1999 VA psychiatric examination report notes that 
the Veteran's medical records and claims folders were 
reviewed in detail.  In the report of history, the Veteran's 
pre-service, in-service, and post-service medical, 
occupational, and social histories were set out in great 
detail.  In that report of history, it was noted that the 
Veteran was not a reliable historian.

The examiner stated that because of the Veteran's anger and 
rambling, the nature of his complaints were essentially 
impossible to determine other than his belief in his 
entitlement to compensation.  He did report significant 
problems with remembering new information and endorsed 
depressed mood.  According to the examiner, the Veteran 
underwent a brief examination and due to the nature of his 
claim, was referred for and completed a complete 
intelligence, memory, neuropsychological, and personality 
testing.  The results of the testing were set out in detail.  
The examiner noted that the pattern of deficits found in 
testing was consistent with cortical insults sustained in the 
Veteran's 1976 motor vehicle accident, following his 1968-
1971 active duty.  The examiner stated that there was no 
evidence to support a claim that the Veteran's problems, 
either organic or psychiatric, were exacerbated by military 
service.

The examiner noted that although evidence of cognitive 
deficits prior to service entry is unclear, the Veteran's 
history clearly supports the opinion that current deficits 
reflect residuals of motor vehicle accident which did not 
occur during his period of military service.  The examiner 
reiterated that there is no evidence that National Guard duty 
following this accident in any way exacerbated cognitive 
deficits.  The examiner then reemphasized that there is no 
evidence that any of the Veteran's current difficulties, 
organic or psychiatric, are related to a disease or injury 
sustained during active service or periods of active duty 
training.  The resulting Axis I diagnosis was dementia due to 
head trauma, mild to moderate and Axis II diagnosis of 
personality disorder, not otherwise specified, with prominent 
antisocial features.

In January 1999, the veteran also underwent a brain and 
spinal cord examination, which noted that the Veteran's 
claims file and VA medical records were reviewed in detail.  
A summary of the Veteran's pertinent service treatment 
records and the medical records relevant to the 1976 motor 
vehicle accident were set out.  It was noted that in 1976, 
the Veteran had suffered both a fracture of his right leg and 
head trauma.  It was further noted that a computed tomography 
(CT) scan done at that time showed a hematoma in the left 
temporal lobe.

Following a review of the Veteran's medical history for 
subjective complaints, an examination for objective 
complaints, and a review of the diagnostic and clinical 
tests, the examiner concluded that the Veteran's history of a 
head injury with brain hemorrhage in 1976 involving the left 
hemisphere would seem to be an adequate explanation for his 
reported memory problems and was certainly consistent with 
the slight abnormalities present on the neurological 
examination.  The examiner stated that based on his review of 
the records, he could not conclude or even strongly suspect 
that anything that happened to him while in the military 
service contributed to his memory problems.  It was noted 
that the fact that he remembered being hit on the head in 
1970 meant that there was no retrograde amnesia, which 
normally implied that the head injury was not of great 
severity.

A March 2006 VA mental disorders examination report shows the 
examiner reviewed the claims file and noted the relevant 
history including the opinions provided by the VA examiners 
in 1999.  The examiner indicated that she reviewed and fully 
agreed with the opinion provided by the VA neuropsychologist 
in 1999 and that no information on the present examination 
would refute the 1999 VA examiner's opinion.  The examiner 
further determined that there was no information to support 
the Veteran's contention that his alleged neuropsychiatric 
problems were related in anyway to his military service.

An April 2006 VA brain and spinal cord examination report 
shows that the examiner found no records of significant head 
injury regarding the Veteran's service time.  There was a 
mention of a slight head injury from which he did not 
apparently lose consciousness and was not hospitalized.  He 
had a major automobile accident in 1976, in which he suffered 
a closed head injury and was hospitalized for six months.  He 
was amnesic for most of that time in the hospital remembering 
some of the rehabilitation efforts.  He had no history of 
headaches or seizures he was aware of since his head injury 
in 1976.  After review of the claims file, the examiner found 
that there was not on a more probable than not basis, any 
evidence to conclude that the injury and sequelae of the 
injury in 1976 had anything to do with anything that happened 
while in service.  There was no documentation in the claims 
file of any injury occurring during service that was related 
to any of the injuries in 1976.  This was all based on a more 
probable than not basis and the records available for review.

In July 2007, a VA examination report notes that the examiner 
reviewed the relevant medical history including the past 
opinions provided on the etiology of the Veteran's 
neuropsychiatric disorder.  The examiner determined that he 
could not resolve the issue without resort to mere 
speculation but that the evidence in the claims file did not 
allow him to make any connection between service experience 
and any present neuropsychiatric condition.

Five VA examiners including two VA physicians and three 
psychologists have determined that the Veteran's pre-existing 
neuropsychiatric disability was not aggravated in service.  
The 1999 VA psychologist determined that based on a review of 
the complete medical history, there was no evidence that the 
Veteran's problems, either organic or psychiatric, were 
exacerbated by military service.  The examiner later 
reiterated that there is no evidence that National Guard duty 
following the 1976 car accident in any way exacerbated 
cognitive deficits.  The examiner also found that there was 
no evidence that any of the Veteran's current difficulties, 
organic or psychiatric, were related to a disease or injury 
sustained during active service or periods of active duty 
training.  The 1999 VA physician determined following a 
review of the Veteran's medical history for subjective 
complaints, an examination for objective complaints, and a 
review of the diagnostic and clinical tests, that he could 
not conclude or even strongly suspect that anything that 
happened to the Veteran while in the military service 
contributed to his memory problems.  A March 2006 VA 
psychologist indicated that she reviewed the record and fully 
agreed with the 1999 psychologist's opinion and further 
determined that there was no information to support the 
Veteran's contention that his alleged neuropsychiatric 
problems were related in anyway to his military service.  In 
April 2006, a VA physician determined that after review of 
the claims file, the 1976 head injury had nothing to do with 
anything that happened in service; and a July 2007 VA 
physician determined that while the issue could not be 
resolved without resort to mere speculation, the evidence in 
the claims file did not show any connection between service 
experience and any present neuropsychiatric condition.

On the other hand, the Veteran's private treating physician 
submitted a letter in December 1994 noting a review of the 
Veteran's motor vehicle accident in 1976 and his history in 
the National Guard beginning in 1977.  The physician stated 
that the period in the National Guard appeared to have 
exacerbated his depressive symptoms and worsened the course 
of his illness.  He concluded by stating that the Veteran's 
"condition was certainly exacerbated by his experience in 
the National Guard."  This physician was contacted in 
February 2006 to elaborate on this opinion but the physician 
responded that he would not given an opinion on the Veteran's 
medical condition, as it had been too long ago that he last 
saw the Veteran.

The record establishes that there is clear and unmistakable 
evidence that the Veteran's pre-existing neuropsychiatric 
disability was not aggravated in his service in the National 
Guard.  Once again, it is worth noting that there is no 
evidence of any psychiatric or neurologic treatment during 
his service in the National Guard.  His military occupational 
specialty during his time in the National Guard was 
journalist.  Three VA psychologists and two physicians have 
reviewed the claims file and determined that there is no 
relationship in any way between the Veteran's pre-existing 
neuropsychiatric disability and his service in the National 
Guard.  The private physician, who determined that the 
Veteran's pre-existing neuropsychiatric disability was 
exacerbated during his service in the National Guard did not 
offer any rationale for this opinion, which is significant 
particularly because the Veteran did not seek treatment for 
any neurological, cognitive, or psychiatric treatment during 
his service in the National Guard.  It is not clear what 
basis the private physician had for making this determination 
that the neuropsychiatric disorder was exacerbated during 
service.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  In weighing the positive private 
medical opinion with the other multiple negative medical 
opinions of record, the preponderance of the evidence is 
against the Veteran's claim.

The Veteran submitted what appears to be the first page of a 
medical treatise, purported to be from the December 1987 
issue of the Journal of Neurological and Orthopaedic Medicine 
and Surgery, entitled "Minor Head Injury, a Not So Minor 
Problem," by Aaron M. Levine, M.D., FAANaOS.  This article 
notes the frequency of minor head injuries, and the fact that 
significant sequelae are often not recognized.  It further 
notes that individuals with such injuries have trouble 
dealing with stress, and that this stress increases when work 
performance falters in spite of the fact there are no signs 
of physical disorder.  The medical literature submitted by 
the Veteran only raises a possibility of a relationship 
between the pre-existing neuropsychiatric disability and his 
subsequent service in the National Guard, and does not show 
any actual relationship in the Veteran's case.  See Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).

Some of the records show that the Veteran had a pre-existing 
personality disorder.  After discharge from service, a 
February 1988 Psychological Evaluation shows that an 
examining psychologist's diagnostic impression was no 
diagnosis on Axis I, and borderline personality disorder, 
with schizophrenic characteristics on Axis II.

A 1991 Psychological Summary documents that the Veteran was 
seen for the purpose of determining his eligibility for 
social security assistance.  Following behavioral observation 
and testing, the examining psychologist's diagnosis was that 
the Veteran's dominant qualities displayed a personality 
disorder.

In February 1992, the Veteran was seen for psychological 
consultation regarding a claim for non-service connected 
disability benefits for organic brain syndrome.  The examiner 
obtained information from a review of the Veteran's claims 
file, his medical record and an interview.  In the examiner's 
opinion, the Veteran's social and occupational functioning 
appeared to be mildly to moderately impaired, but it was not 
possible to determine how much was due to the residuals of 
the 1976 head injury and how much was due to a pre-existing 
personality problem.  The resulting diagnosis on Axis I was 
organic brain syndrome, by history; and on Axis II, a 
personality disorder, not other wise specified with 
antisocial and borderline traits.

A June 1994 letter from the Veteran's treating physician 
noted that a close review of the Veteran's history suggested 
that there was a high probability that parental abuse and 
neglect caused a considerable portion of his current mental 
health problems, and "therefore these problems began prior 
to his military service experience."

A January 1999 VA psychiatric examination report shows the 
Veteran had a long-standing character disorder, which pre-
dated his entry into service, as indicated by problems in 
school and legal involvements prior to enlistment; but that 
evidence of cognitive deficits prior to service entry is 
unclear.  With regard to the "organic brain syndrome," the 
examiner stated that although he had been directed to 
determine whether or not the Veteran's current 
cognitive/intellectual deficits reflected congenital as 
opposed to acquired deficits, it was impossible to determine 
the degree to which any such congenital deficits contributed 
to current cognitive functioning.  The examiner explained 
that the MMPI-2 pattern generated by the Veteran was typical 
of an Axis II personality disorder which pre-existed military 
service.  

A personality disorder is considered a congenital disorder 
and congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c).  However, if the congenital or development 
defect was subject to superimposed injury or disease, the 
resultant disability might be service-connected. VAOPGCPREC 
82-90 (July 18, 1990). A congenital disease (as opposed to a 
defect) can be granted service connection if manifestations 
of the disease in service constitute aggravation of the 
condition. Id.   The term "disease" is broadly defined as 
any deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature. Id.

The Veteran's personality disorder is considered a disease 
based on the above criteria.  While the Veteran complained of 
depression or excessive worry, loss of memory, and nervous 
trouble at his discharge from his first period of service, he 
had a normal clinical psychiatric and neurological 
evaluation.  The only treatment for the head was from the 
Veteran's report of being hit over the head with no objective 
clinical findings of a head injury.  Post-service medical 
opinions demonstrate that this in-service head injury was not 
severe.  Service treatment records for periods of service in 
the National Guard were negative.  Therefore, there is no 
medical evidence showing that any pre-existing personality 
disorder was aggravated during service.

The Veteran genuinely believes that his neuropsychiatric 
disorder was aggravated by his service in the National Guard.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his neuropsychiatric 
disorder and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the opinions provided by the 
multiple medical professionals who discussed the Veteran's 
relevant history and determined that the Veteran's pre-
existing neuropsychiatric disorder was not aggravated by his 
service in the National Guard or was in anyway related to 
that period of service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for neuropsychiatric disorder to include 
organic brain syndrome with personality disorder and 
depressive syndrome; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for neuropsychiatric 
disorder to include organic brain syndrome with personality 
disorder and depressive syndrome is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


